Citation Nr: 0213203	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for nausea and 
gastritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In a March 2001 decision, the Board determined that new and 
material evidence had been submitted to reopen the claims for 
service connection and remanded the case to the RO for 
further evidentiary development and adjudication.  The case 
was returned to the Board and in January 2002, the Board 
again remanded the case to the RO for additional evidentiary 
development.  The case has been returned to the Board for 
further consideration.  

The veteran presented testimony at a videoconference hearing 
before the undersigned member of the Board in January 2001.  
A transcript of that testimony has been associated with the 
claims folder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Headaches in service were acute and transitory and 
resolved without residual disability.

3.  There is no continuity of headaches following service.

4.  Any nausea or gastritis during service was acute and 
transitory and resolved without residual disability.

5.  There is no continuity of nausea or gastritis following 
service.

6.  Headaches and nausea/gastritis are not associated with 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2001).

2.  Nausea and gastritis were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service records show the veteran served in Vietnam from 
June 8, 1971, to February 20, 1972.  

The service medical records show that on June 9, 1971, the 
veteran received a sick slip due to headaches.  He was to go 
to bed rest and stay out of the sun.  On June 10, 1971, the 
veteran complained of severe headaches caused by working in 
the sun and an upset stomach from working in the sun the 
previous day.  He received a sick slip on that date due to 
headaches.  The medical officer's portion of the slip 
indicated the veteran should have a job not working in the 
hot sun if possible.  On June 11, 1971, the veteran 
complained of nausea with vomiting and abdominal cramps after 
taking a malaria pill.  A sick slip of the same date notes 
stomach trouble.  The veteran was seen on November 3, 1971, 
and diagnosed with acute gastritis.  On November 22, 1971, he 
complained of headache and sore throat with the diagnosis of 
slight inflammation of the throat.  The veteran was 
hospitalized on February 11, 1972, for 7 days due to improper 
use of heroin not involving addiction.  He was again 
hospitalized on February 21, 1972, for 4 days for the 
improper use of heroin and marijuana.  At separation from 
service the head, neurologic system, and the abdomen and 
viscera were normal.  The veteran stated "I feel as good as 
I want too."  

The veteran underwent a private psychological evaluation in 
July 1985.  He indicated he had had bad headaches since 1972 
when he returned from Vietnam.  The diagnostic impression was 
extremely severe unipolar depression with secondary paranoid 
manifestations.  The veteran received a private internal 
medicine evaluation as part of a disability evaluation in 
November 1985.  He indicated he had headaches on and off 
since returning from Vietnam in 1972 which became more severe 
in 1977.  He also indicated he had not had nausea and 
vomiting since August 1985 when he stopped working.  The 
assessment included severe headaches probably a typical 
migraine.  The veteran received a private psychology 
evaluation as part of a disability evaluation in December 
1985.  He indicated his headaches began about 1973 and 
worsened in 1983 and 1984.  The Axis I diagnosis was 
psychological factors affecting physical condition.   

The veteran received a private psychology evaluation as part 
of a disability evaluation in August 1987.  He indicated he 
was racially abused between 1972 and 1975 and at this time 
starting having his headaches which became progressively 
worse.  The Axis I diagnosis was psychological factors 
affecting physical condition.  The Axis III diagnosis was 
migraine headaches.

An undated private history and physical shows the veteran was 
evaluated for hypertension.  The veteran was noted to be 34 
years old and he claimed he started having headaches 10 years 
earlier after returning from Vietnam.  The headaches were 
sometimes associated with nausea and vomiting.  

In written correspondence dated in August 1999, G. A. 
Constant, M.D., a private physician indicated the veteran was 
referred to him in 1975 because of severe vascular headaches, 
paranoid delusion symptoms, and hypertension; and since the 
early 1980's the veteran had bouts of gastritis associated 
with the headaches.  The physician noted the veteran left 
Vietnam in 1972 and before coming to him was treated by 
several physicians who are no longer available.  Dr. Constant 
later indicated that in his opinion Agent Orange could be a 
contributing factor to the veteran's illness.  

The veteran presented videoconference testimony before the 
undersigned in January 2001.  He testified that his headaches 
have continued since he was in Vietnam and that he did not go 
to sick call for every headache he had.  He indicated he took 
Anacin for the headaches.  He testified that he did not 
receive an examination at the time of his separation from 
service.  The veteran testified that he saw physicians after 
service but that they are dead and their records are not 
available.  He indicated his physician believed the headaches 
were Vietnam and Agent Orange connected.  He testified that 
that he was not able to obtain any records prior to 1985.  

The veteran received a VA digestive disorders examination in 
June 2001.  The veteran gave a history of severe headaches 
with nausea in 1971 that he believed was due to Agent Orange.  
He claimed the headaches continued since that time.  The 
diagnosis was severe headaches accompanied by nausea and the 
headaches appeared to have started when the veteran was in 
Vietnam.  The examiner indicated that the nausea was caused 
by the headaches, gastritis does not cause nausea, and the 
diagnosis of gastritis was a histologic one.  The veteran 
also received a VA neurologic examination in June 2001.  He 
claimed his headaches began in 1971 at the rate of 
approximately two per week.  The examiner reviewed the claims 
file and noted at least one evaluation in service for a 
complaint of headaches.  The diagnosis was chronic headaches 
mixed with vascular as well as tension type features.  The 
examiner noted that the veteran was seen on only one occasion 
in service for headaches related to exertion and he had told 
another examiner following service that his headaches started 
after he was discharged when he was exposed to a racially 
discriminating environment at work.  

The veteran's wife submitted a statement in October 2001.  
She indicated she had been with the veteran for over thirty 
years and that since returning from Vietnam he had developed 
headaches.  She indicated the veteran had suffered from going 
to Vietnam.  

In a February 2002 addendum to the June 2001 VA digestive 
conditions examination, the reviewer indicated that the 
previous examination noted the veteran's nausea was due to 
his headaches and that another statement was not necessary.  
A March 2002 addendum to the June 2001 VA neurology 
examination notes the veteran was only seen on one occasion 
in service for headaches related to exertion while exposed to 
heat.  The examiner indicated that after service an examiner 
had indicated the headaches started when he was exposed to a 
racially discriminatory environment at work with another 
examiner indicating the headaches began after his return from 
Vietnam.  The examiner indicated that in the absence of any 
treatment records while on active duty, the claim that the 
headaches began in 1971 could not be ascertained.  The 
examiner commented that the weight of the evidence seemed to 
suggest that the headaches started after the veteran's return 
from service and that the examiner could not make the 
statement that it was at least as likely as not that the 
chronic headaches started while the veteran was in service.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002).  The VCAA is liberalizing and is 
therefore applicable to this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
May 1999 statement of the case and the May 2002 supplemental 
statement of the case.  The statement of the case and the 
supplemental statement of the case provided the veteran with 
a summary of the evidence in the record used for the 
determinations.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claims.  July 1998 and 
March 1999 VA letters to the veteran advised him to provide 
releases so the RO could obtain medical records from private 
health providers or he could submit the evidence himself.  A 
March 2001 VA letter to the veteran advised him to provide 
the name of all health care providers who provided treatment 
for headaches and nausea/gastritis so information could be 
requested or he could submit the information himself.  A 
February 2002 VA letter advised the veteran to notify the RO 
of any additional evidence or argument to support his claim, 
advise if he had received any treatment at a VA facility, and 
to complete a release to obtain medical records from a 
private physician or he could supply the records himself.  
The service medical records and service personnel records 
have been obtained.  Records from the Social Security 
Administration have been obtained and private medical records 
have been received.  The veteran has received VA 
examinations.  He has also been provided the opportunity to 
present testimony at a hearing on appeal.  Further, the 
veteran has indicated he has tried to obtain medical records 
prior to 1985 without success.  Neither the veteran nor his 
representative has identified additional relevant evidence of 
probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to these claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Exposure to herbicide agent during active military, naval, or 
air service is presumed if the veteran served in Vietnam.  The 
following diseases shall be service-connected, even though 
there is no record of such disease during service:  Chloracne 
or other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2001). 

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2001). 

Headaches

The veteran arrived in Vietnam on June 8, 1971, and complained 
of headaches on June 9 and 10, 1971, due to working in the 
heat or hot sun.  In November 1971 there was a complaint of a 
headache but only slight inflammation of the throat was noted 
in the clinical record.  There were no further entries in the 
service medical records regarding headaches.  At his hearing, 
the veteran indicated he did not receive a discharge 
examination.  However, there is a discharge examination 
contained with the service medical records which shows the 
veteran indicated he felt as good as he wanted to, and the 
head and neurologic system were normal.  The veteran also 
testified at his personal hearing that he continued to have 
headaches which he self treated throughout the remainder of 
his Vietnam service.  However, the records do not show the 
veteran complained of headaches at discharge and there was no 
abnormality noted.  Therefore, his assertion is not supported 
by service department records and is contradicted by his 
discharge examination.  Accordingly, the headache complaints 
in June 1971 and November 1971 were acute.  38 C.F.R. 
§ 3.303(a), (b) (2001).

The veteran has indicated that his headaches began in service 
and have continued to present.  The veteran's Vietnam service 
ended on February 20, 1972, and he was discharged the 
following month.  As noted, at discharge from service, there 
were no findings related to headaches.  The veteran has 
indicated he sought medical treatment following service but 
that the records of these physicians are no longer available.  
A private physician has indicated he began seeing the veteran 
in 1975 for headaches, however, there are no records of this 
treatment in the claims file.  The physician indicated the 
veteran was referred to him but the referring physician's 
records were not available.  At a July 1985 psychological 
evaluation the veteran indicated the headaches began when he 
returned from Vietnam and at a November 1985 internal medicine 
evaluation he indicated he had headaches on and off since 
returning from Vietnam.  At a December 1985 psychological 
evaluation the veteran indicated his headaches began about 
1973 and in an undated history and physical he indicated his 
headaches began after returning from Vietnam.  At an August 
1987 psychological evaluation, the veteran claimed he was 
racially abused between 1972 and 1975 and it was at this time 
he started having headaches.  These records indicate that the 
veteran's headaches began after he returned from Vietnam and 
discharged from service, and one record specifically indicates 
the headaches began after incidents at a civilian job.  

The examiner for a June 2001 VA examination report indicated 
that the veteran's headaches began in Vietnam.  This was based 
on the history provided by the veteran that he had headaches 
that began in 1971.  However, this is not supported by the 
service medical records and the veteran's own statements to 
examiners at the time he was not seeking VA benefits which 
indicate that his headaches began after service.  Therefore, 
the examiner's opinion is of little probative value in 
establishing the time of onset of the headaches.  The 
veteran's wife has essentially indicated that his headaches 
began during service.  However, this is not supported by the 
veteran's contemporaneous service medical records and his own 
prior statements to examiners.  Therefore, the statement of 
the veteran's wife at the time the veteran is seeking VA 
benefits is outweighed by the service medical records and the 
veteran's own assertions following service.  As noted above, 
the evidence shows the veteran's headaches began after he 
returned from Vietnam and was discharged from service.  This 
is supported by the opinion from a VA examiner in the March 
2002 examination addendum which indicates the weight of the 
evidence suggested that the veteran's headaches began after 
the veteran's service.  Accordingly, the evidence shows that 
the veteran's headaches began after service and there is thus 
no continuity of the headaches following service.  38 C.F.R. 
§ 3.303(b), (d) (2001).

The veteran has indicated that he believes his headaches are 
the result of Agent Orange exposure during service.  The 
veteran has been treated for headaches and vascular headaches.  
The June 2001 VA examination diagnosed headaches with vascular 
and tension features.  Headaches are not a disease presumed to 
be caused by exposure to Agent Orange.  38 C.F.R. §§ 3.307, 
3.309(e) (2001).  A private physician has indicated that in 
his opinion Agent Orange could be a contributing factor to the 
veteran's illness.  The physician did not give a basis for the 
opinion.  Therefore, it is of little probative value.  The 
veteran's headaches are noted to have both vascular and 
tension features.  However, the Secretary has determined, 
based on a review of scientific evidence by the National 
Academy of Sciences, that cognitive and neuropsychiatric 
effects, circulatory disorders, and any other condition for 
which a presumption of service connection is not warranted, 
have been found not to be associated with herbicide exposure.  
Since the physician's opinion is of little probative value and 
scientific evidence indicates there is no association between 
headaches and Agent Orange, the veteran's headaches have not 
been caused by Agent Orange exposure.  38 C.F.R. § 3.303 
(2001); 61 Fed. Reg. 41, 444 (August 8, 1996); 67 Fed. Reg. 
42, 600 (June 24, 2002). 

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for 
headaches.  38 U.S.C.A. §§ 1110, 1113, 1116, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2001).

Nausea/gastritis

On June 10, 1971, the veteran complained of an upset stomach 
and a severe headache due to working in the sun.  On June 11, 
1971, the veteran complained of nausea after taking a malaria 
pill.  The veteran was seen in November 1971 and diagnosed 
with acute gastritis.  There were no further entries in the 
service medical records.  At discharge from service, the 
veteran indicated he felt as good as he wanted to and the 
clinical evaluation of the abdomen and viscera was normal.  
Therefore, any nausea or gastritis during service was acute.  
38 C.F.R. § 3.303(a), (b) (2001).

There is no competent medical evidence of nausea or gastritis 
immediately following service.  As noted, the veteran's own 
physician indicated that the gastritis complaints began in 
the early 1980's.  Beginning in 1985, medical records for 
disability evaluation purposes do not show complaints of 
nausea or gastritis following service.  A November 1985 
internal medicine evaluation does indicate that the veteran 
had not had nausea and vomiting since he stopped working.  
However, this record does not provide any probative evidence 
on when the gastrointestinal symptoms started.  The June 2001 
VA examination report only 

indicates the veteran had nausea caused by his headaches and 
indicated that a diagnosis of gastritis was a histologic 
[dealing with the minute structure, composition, and function 
of tissue, Dorland's Illustrated Medical Dictionary 770 (28th 
ed. 1994)] one.  Thus, the June 2001 examination only shows 
the veteran had nausea and did not diagnose gastritis and the 
February 2002 addendum also shows nausea.  Therefore, the 
veteran does not currently have gastritis but rather has 
nausea associated with his headaches.  As noted above, there 
is no continuity of headaches following service and thus 
there is no continuity of the associated nausea or gastritis 
complaints.  Therefore, there is no continuity of the 
veteran's nausea and gastritis following service.  38 C.F.R. 
§ 3.303(b), (d) (2001).

Nausea and gastritis are not diseases that are presumed to be 
caused by exposure to Agent Orange.  38 C.F.R. §§ 3.307, 
3.309(e) (2001).  A private physician has indicated that in 
his opinion Agent Orange could be a contributing factor to the 
veteran's illness.  The physician did not give a basis for the 
opinion or indicate which illness.  Therefore, it is of little 
probative value.  The veteran has been diagnosed with nausea 
associated with his headaches.  However, the Secretary has 
determined, based on a review of scientific evidence by the 
National Academy of Sciences, that gastrointestinal and 
digestive diseases, and any other condition for which a 
presumption of service connection is not warranted, have been 
found not to be associated with herbicide exposure.  Based on 
this, nausea and gastritis have not been caused by Agent 
Orange exposure.  38 C.F.R. § 3.303 (2001); 61 Fed. Reg. 41, 
444 (August 8, 1996); 67 Fed. Reg. 42, 600 (June 24, 2002). 

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for nausea 
and gastritis.  38 U.S.C.A. §§ 1110, 1113, 1116, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2001).



ORDER

Service connection for headaches is denied.

Service connection for nausea and gastritis is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

